     Case 2:21-cv-00627-KJM-AC Document 19 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   ARCBEST II, INC. d/b/a U-PACK,                      2:21-cv-00627-KJM-AC
13                                          Plaintiff,
14                                                       ORDER SETTING BRIEFING AND
                   v.                                    HEARING SCHEDULE
15

16   NICHOLAS OLIVER, in his official
     capacity as Chief of the California Bureau
17   of Household Goods and Services;
     KIMBERLY KIRCHMEYER, in her
18   official capacity as Director of the California
     Department of Consumer Affairs;
19   LOURDES M. CASTRO RAMIREZ, in her
     official capacity as Secretary of the
20   California Business, Consumer Services and
     Housing Agency; MATTHEW
21   RODRIQUEZ, in his official capacity as
     Acting Attorney General of California;
22   GAVIN NEWSOM, in his official capacity
     as Governor of the State of California,
23
                                        Defendants.
24

25

26
27

28

                                Order Setting Briefing and Hearing Schedule (2:21-cv-00627-KJM-AC)
Case 2:21-cv-00627-KJM-AC Document 19 Filed 07/23/21 Page 2 of 2
